 1   GailAnn Y. Stargardter (Bar No. 250749)
     gstargardter@mvjllp.com
 2   MOKRI VANIS & JONES, LLP
     4100 Newport Place, Suite 840
 3   Newport Beach, California 92660
     Telephone:    949.226.7040
 4   Facsimile:    949.226.7150
 5   Attorneys for Plaintiff
     ATAIN SPECIALTY INSURANCE
 6   COMPANY
 7

 8                                   UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10

11   ATAIN SPECIALTY INSURANCE                             Case No. 4:19-cv-05198-HSG
     COMPANY,
12                                                         ORDER GRANTING ATAIN LEAVE TO
                        Plaintiff,                         FILE AN AMENDED COMPLAINT;
13                                                         VACATING THE HEARING ON THE
            v.                                             MOTION TO DISMISS/STAY; AND
14                                                         CONTINUING THE INITIAL CASE
     ZENISCO, INC., a California corporation;              MANAGEMENT CONFERENCE
15   SHAHROKH RIAHINEZHAD; an individual;
     SHAHROOZ TAEBI, an individual; 3S                     Current Hearing Date: February 27, 2020
16   NETWORK, INC., a Washington corporation,              TIME: 2:00 p.m.
                                                           PLACE: Courtroom 2, 4th Floor, 1301 Clay
17                      Defendants.                        Street, Oakland, CA
18                                                         New CMC Date:
                                                           Time:
19

20

21

22          After considering the Stipulation signed by the parties to allow Plaintiff to file a First

23   Amended Complaint, to vacate the pending Motion to Dismiss/Stay filed by the Zenisco

24   Defendants and the hearing date on that Motion, and to continue the Initial Case Management

25   Conference, and GOOD CAUSE appearing therefore, the Court grants the Parties requests as

26   follows:

27   ///
     ORDER GRANTING LEAVE                              1                           Case No. 4:19-cv-05198-HSG
28                          TO FILE
     AMENDED COMPLAINT, VACATION
     MOTION TO DISMMS/STAY AND
     CONTINUING THE INITIAL CMC
 1          (1)    Atain shall file its First Amended Complaint on or before February 27, 2020;
 2          (2)    The Motion to Dismiss/Stay filed by the Zenisco Defendants and the February 27,
 3   2020 hearing date on that Motion is vacated;
 4          (3)    The Initial Case Management Conference is continued until April 14, 2020 at 2 p.m.
 5
            IT IS SO ORDERED
 6

 7                     2/14/2020
            Dated:_____________________                 ______________________________________
                                                        Hon. Haywood S. Gilliam, Jr.
 8                                                      United States District Judge
 9
10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING LEAVE TO FILE                   2                        Case No. 4:19-cv-05198-HSG
28   AMENDED COMPLAINT, VACATION
     MOTION TO DISMMS/STAY AND
     CONTINUING THE INITIAL CMC
